DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election in the reply filed 9/9/22. However, the restriction requirement is withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinonen et al (US 2010/0078018), hereinafter Heinonen.
Regarding claim 1, Heinonen teaches  a method for an anesthetic vaporizer installed in an anesthesia machine (Abstract, Figs. 1 and 2, paragraph 24, paragraph 32, vaporizer 37) comprising:
detecting an emission of waste anesthetic gases (WAGs) from the anesthetic vaporizer (paragraph 38, determines if the anesthesia system is leaking); and
responsive to detecting the emission of WAGs, performing at least one of scavenging the WAGs and outputting an alert.(paragraph 38, triggers a notification, warning or alarm)

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (US 2006/0254586), hereinafter Berry.
Regarding claim 1, Berry teaches a method for an anesthetic vaporizer installed in an anesthesia machine (Fig. 4) comprising:
detecting an emission of waste anesthetic gases (WAGs) from the anesthetic vaporizer sensors (paragraph 32, detects waste gas via a pressure sensor in the chamber 32); and
responsive to detecting the emission of WAGs, performing at least one of scavenging the WAGs (paragraph 32, opens valve to connect the chamber to the vacuum source)and outputting an alert.

Claims 1 and 9 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pessala (US 2001/0025640), hereinafter Pessala.
Regarding claim 1, Pessala teaches a method for an anesthetic vaporizer installed in an anesthesia machine (paragraph 31, sends signal to an anesthetic machine) comprising:
detecting an emission of waste anesthetic gases (WAGs) from the anesthetic vaporizer (paragraph 29, detects waste gas via a sensor 36); and
responsive to detecting the emission of WAGs, performing at least one of scavenging the WAGs and outputting an alert. (paragraph 29)


Regarding claim 9, Pessala teaches the method of claim 1, and further teaches wherein outputting the alert is responsive to detecting the emission of WAGs internal to the anesthetic vaporizer, and the alert includes a maintenance alert. (paragraph 29, indicates filter needs replacing)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Manzke et al (US 2013/0126464), hereinafter Manzke. 
Regarding claim 2, Berry teaches the method of claim 1, and further teaches wherein scavenging the WAGs is responsive to detecting the emission of WAGs external to the anesthetic vaporizer (paragraph 32, detects them in a collection chamber 32) and includes applying suction (paragraph 32).
Berry does not teach includes applying suction  to a sequestration channel included in a filler apparatus of the anesthetic vaporizer.
However, Manzke teaches an anesthetic device (Fig. 1) with a filler apparatus (Figs. 2A, 2B) which includes applying suction to a sequestration channel included in the filler apparatus (Fig. 2A: channels 52, paragraph 26, space 30 is connected to a scavenger)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Berry to include a sequestration channel included in a filler apparatus as taught by Manzke to prevent exposure to anesthetics when refilling a vaporizer. (paragraph 1)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Manzke and further in view of Danielsen (US 2010/0269820), hereinafter Danielsen.
Regarding claim 4, Berry in view of Manzke teaches the method of claim 2, but does not teach wherein detecting the emission of WAGs external to the anesthetic vaporizer includes a sensor coupled to the filler apparatus of the anesthetic vaporizer detecting a refill bottle is inserted in the filler apparatus.
However, Danielsen teaches an anesthetic device wherein the anesthetic vaporizer includes a sensor coupled to the filler apparatus of the anesthetic vaporizer detecting a refill bottle is inserted in the filler apparatus. (paragraph 59)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Berry in view of Manzke with the sensor to detect a refill bottle as taught by Danielsen in order to adjust the equipment for refilling in order to prevent leakage. (paragraph 5)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pessala in view of Flanagan et al (US 2010/0212668), hereinafter Flanagan.
Regarding claim 10, Pessala teaches the method of claim 9, but does not teach wherein detecting the emission of WAGs internal to the anesthetic vaporizer includes a level of WAGs measured by a VOC sensor positioned within the anesthetic vaporizer being greater than a threshold.
However, Flanagan teaches using a VOC sensor (paragraph 41) to detect emissions greater than a threshold level in order to provide feedback to a control system of an anesthetic vaporizer (paragraph 41, detects level with the sensor to maintain level of anesthetic concentration at a clinician set level)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the sensor of Pessala with the sensor of Flanagan since the Flanagan sensor would detect anesthetic is capable of indicating a threshold level as claimed. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manzke in view of Berry and further in view of Pessala et al (US 2015/0273172), hereinafter Pessala ‘172. 
Regarding claim 11, Manzke teaches a system for an anesthetic vaporizer (Fig. 1), comprising:
a sump configured to store liquid anesthetic agent (paragraph 17, reservoir, Fig. 2A 46), the sump positioned within an external housing of the anesthetic vaporizer (paragraph 17, Fig. 2A:46);
a filler apparatus (Fig. 2A: 28), coupled to the sump (fig. 2A) and positioned outside of the external housing (Fig. 1: 28 external to housing 12), the filler apparatus including a filler port (Fig. 2A: 22),configured to receive a refill bottle of the liquid anesthetic agent (Fig. 2A) and a sequestration channel coupled around the filler port (Fig. 2A: 52);
a conduit coupled between the sequestration channel (paragraph 26, includes a connection to a scavenger)  
Manzke does not  teach a suction source or a controller to identify waste gas emissions. 
However, Berry teaches a suction source (paragraph 30); and
a controller (paragraph 32 intelligent waste gas collection unit), cause the controller to:
identify an emission of waste anesthetic gases (WAGs) from the anesthetic vaporizer (paragraph 32, detects waste gas); and
responsive to identifying the emission of WAGs, perform at least one of outputting an alert and scavenging the WAGs by applying suction from the suction source to the sequestration channel via the conduit. (paragraph 32, opens valve to connect the chamber to the vacuum source. )
It would have been obvious to a person of ordinary skill in the art to have provided Manzke with the suction source and controller of Berry since Manzke teaches that the device is connected to a scavenger source and Berry teaches that intelligent control of the scavenging system is more economical. (paragraph 10)
Manzke and Berry to not teach storing executable instructions in non-transitory memory that, when executed.
However, Pessala ‘172 teaches storing executable instruction in non-transitory memory (paragraph 57).
It would have been obvious to a person of ordinary skill in the art to store executable instructions in non-transitory memory as taught by Pessala ‘172 since this is a known way to implement software instructions to a controller. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pessala in view of Pessala ‘172. 
Regarding claim 16, Pessala teaches a device to: detect an emission of waste anesthetic gases (WAGs) by an anesthetic vaporizer based on output received from one or more sensors (paragraph 29 detects waste gas via a sensor); and responsive to detecting the emission of WAGs, perform at least one of scavenging the WAGs (paragraph 29).
Pessala does not teach a non-transitory computer medium comprising instructions that are executed  by a processor.
However, Pessala ‘172 teaches storing executable instruction in non-transitory memory (paragraph 57).
It would have been obvious to a person of ordinary skill in the art to store executable instructions in non-transitory memory as taught by Pessala ‘172 since this is a known way to implement software instructions to a controller. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pessala in view of Pessala ‘172 and further in view of Flanagan. 
Regarding claim 20, Pessala in view of Pessala ‘172 teaches the computer-readable medium of claim 16, Pessala wherein the one or more sensors include a volatile organic compound (VOC) sensor located internally within the anesthetic vaporizer (paragraph 29 located within the filter), and to perform at least one of scavenging the WAGs and outputting the alert (paragraph 29).
Pessala in view of Pessala ‘17s does not teach the instructions, when executed, cause the processor to output the alert responsive to a level of WAGs measured by the VOC sensor increasing above a threshold.
However, Flanagan teaches using a VOC sensor (paragraph 41) to detect emissions greater than a threshold level in order to provide feedback to a control system of an anesthetic vaporizer (paragraph 41, detects level with the sensor to maintain level of anesthetic concentration at a clinician set level)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the sensor of Pessala with the sensor of Flanagan since the Flanagan sensor would detect anesthetic is capable of indicating a threshold level as claimed. 


Allowable Subject Matter
Claims 3, 5-8, 12-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach or render obvious wherein detecting the emission of WAGs external to the anesthetic vaporizer includes a level of WAGs measured by a volatile organic compound (VOC) sensor positioned on an exterior of the anesthetic vaporizer being greater than a threshold in combination with the limitations of claims 1 and 2. 
Regarding claim 5, the prior art does not teach or render obvious wherein applying suction to the sequestration channel includes applying suction from an active scavenging system of the anesthesia machine, the active scavenging system of the anesthesia machine including a filter for adsorbing WAGs, and scavenging WAGs further includes:
opening one or more valves disposed in a suction inlet that fluidically couples the sequestration channel to the active scavenging system to conduct the suction from the active scavenging system to the sequestration channel via the suction inlet;
drawing the WAGs through the sequestration channel and to the filter using the suction from the active scavenging system conducted to the sequestration channel via the suction inlet; and
closing the one or more valves responsive to no longer detecting the emission of WAGs external to the anesthetic vaporizer.

Regarding claim 6, the prior art does not teach or render obvious wherein applying suction to the sequestration channel includes:
operating a fan of the anesthetic vaporizer at an increased speed to generate suction at the fan, the suction at the fan conducted to the sequestration channel via a suction inlet that fluidically couples the sequestration channel to the fan;
drawing the WAGs through the sequestration channel and through an adsorbent filter using the suction from the fan conducted to the sequestration channel via the suction inlet; and
returning the fan to a nominal operating speed responsive to no longer detecting the emission of WAGs external to the anesthetic vaporizer. 
Regarding claim 14, the prior art does not disclose or render obvious wherein the suction source includes a blower positioned within the external housing, the system further comprises a filter cartridge positioned within the sequestration channel and adjacent to the filler port, and the instructions that cause the controller to perform at least one of outputting the alert and scavenging the WAGs by applying suction from the suction source to the sequestration channel via the conduit include further instructions stored in non-transitory memory that, when executed, cause the controller to: operate the blower fan at an increased speed to generate suction at the blower fan, the suction at the blower fan conducted to the filter cartridge within the sequestration channel via the conduit; draw the WAGs through the filter cartridge using the suction from the blower fan; and return the blower fan to a nominal operating speed responsive to no longer identifying the emission of WAGs external to the anesthetic vaporizer in combination with the limitations of claim 11. 
Regarding claim 15, the prior art does not disclose or render obvious, wherein the suction source includes an active scavenging system of an anesthesia machine mated with the anesthetic vaporizer, the active scavenging system including an adsorbent filter, and the instructions that cause the controller to perform at least one of outputting the alert and scavenging the WAGs by applying suction from the suction source to the sequestration channel via the conduit include further instructions stored in non-transitory memory that, when executed, cause the controller to: conduct the suction from the active scavenging system to the sequestration channel by opening one or more valves disposed in the conduit; draw the WAGs through the sequestration channel and to the adsorbent filter using the suction from the active scavenging system; and close the one or more valves responsive to no longer identifying the emission of WAGs external to the anesthetic vaporizer in combination with the limitations of claim 11.Regarding claim 17, the prior art does not disclose or render obvious wherein the one or more sensors include an external sensor located on an exterior of the anesthetic vaporizer, and to perform at least one of scavenging the WAGs and outputting the alert, the instructions, when executed, cause the processor to: apply suction to a sequestration channel included in a filler apparatus of the anesthetic vaporizer from a suction source fluidically coupled to the sequestration channel via a conduit responsive to the external sensor indicating the emission of WAGs from the anesthetic vaporizer; and draw the WAGs through an adsorbent filter fluidically coupled to the sequestration channel using the suction in combination with claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785